DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 6-28-2021 non-final rejection filed 1-5-2022
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Gallagher (Reg. 52,405) on 1-5-2022



In claim 18 line 4 after the word “sensor,” entered - - wherein, the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (Q1) above or below the capacitor (20) and is arranged spaced apart from the capacitor(20) by a further water-impermeable layer (15) on or below this further water-impermeable layer(15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way and both capacitors (20, 30) perform the same tasks,- - .

In claim 18 in line 13 after the phrase “relays this data to a” , entered - - central processing unit - - .

In claim 32 line 9 after “the sensor (1) ”, inserted - - has at least one further capacitor (30) which is arranged in the transverse direction (Q1) above or below the capacitor (20) and is arranged spaced apart from the capacitor(20) by a further water-impermeable layer (15) on or below this further water-impermeable layer(15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way and both capacitors (20, 30) perform the same tasks,- - .



(a) Arrangement location of the sensor (1) or sensors (1) on the carrier material (13), wherein the carrier material (13) is divided into area regions, and within an area region only sensors (1) of one group are arranged. - - .

Allowable Subject Matter

5.	Claims 18-38 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited prior art off record does not anticipate nor render obvious a sensor having at least one further capacitor which is arranged in the transverse direction above or below the capacitor and is arranged spaced apart from the capacitor by a further water-impermeable layer on or below this further water-impermeable layer, so that a capacitor stack is formed, and further wherein both capacitors are constructed in the same way and both capacitors perform the same tasks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 2020/0088589 Measuring System for Measuring Pressure and/or Humidity
US 11048225 B2 Control system for matching measured pressure and/or humidity values


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856